DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 1/27/2022 have been fully considered but they are not persuasive.
Applicant states (pp. 8) that the cited prior art does not teach “update a pointer entry in a pointer from a first version identifier associated with a previous version…to a second version identifier associated with the latest version.” Examiner respectfully disagrees.
The instant specification defines a versioned object to include both data and metadata [0037]. In particular, the metadata of a versioned object includes a pointer to the latest version of the object (fig. 3, #324), part of which is a pointer entry containing a version identifier [0052]. Examiner interprets this limitation to mean that a pointer is a composite natural key pointing to a versioned object consisting of a pair (object id, version id), part of the pointer – pointer entry – being a version id.
Gerard teaches various options in supporting versioned objects (fig. 3), one of which is option #340. A versioned object is updated by creating a copy of the object first, with a new versioned-object id and a modified version identifier, and applying update to the copy of the object (fig. 3, #340; 8:24-30), which becomes the latest version. A versioned-object id referencing (i.e., pointing to) the pre-update version must be replaced (i.e., updated) by a new Gerard modifies an object by creating a new version of the object containing a new versioned-object id and an updated version identifier.
Gerard’s versioned-object ids are surrogate keys that uniquely identify and point to versioned objects, rather than composite natural keys containing pointer entries; however, Wambler teaches two common ways of identifying and referencing objects: by natural keys and by surrogate keys, and there are pros and cons for each (Wambler: sec. 2).
Therefore, one having ordinary skill in the art would have found motivation to adopt the composite natural key of Wambler as object reference consisting of a pair of (object id, version id), to replace the surrogate key versioned-object id of Gerard. When a versioned object is updated, the pointer in the metadata of the object is updated by replacing the pointer entry (i.e., first version identifier) contained in the pointer by a new version id (i.e., second version identifier), in order for the pointer to point to the latest version of the object.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 8, 10, 15, 17 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Gerard et al. US patent 6,209,128 [herein “Gerard”], and further in view of http://www.agiledata.org/essays/keys.html, 2018, pp. 1-4 [herein “Wambler”].
Claim 1 recites “An apparatus comprising a processor and memory, wherein the memory includes programmed instructions that, when executed by the processor, cause the apparatus to: update a versioned object by appending a latest version of the versioned object to a data structure;”
Gerard teaches an apparatus and method to access multiple versions of multiple interrelated objects in an object-oriented system (5:63-66). The apparatus includes an auxiliary storage interface to various storage devices (i.e., data structure) to store versions of objects (6:41-44). Every versioned object is uniquely identified by a versioned-object id (8:35-38) – a surrogate key, is referenced by other versioned objects using this versioned-object id, and further contains a version id, e.g., version number (9:63-67). When a versioned object is updated, a new versioned object (i.e., latest version) is created, with its new versioned-object id and new version id stored (i.e., appended to a data structure) into a lookup table (i.e., object metadata) (10:1-7).
Claim 1 further recites “update a pointer entry in a pointer from a first version identifier associated with a previous version of the versioned object to a second version identifier associated with the latest version;”
The instant specification defines a versioned object to include both data and metadata [0037]. In particular, the metadata of a versioned object includes a pointer to the latest version of the object (fig. 3, #324), part of which is a pointer entry containing a version identifier [0052]. Examiner interprets this limitation to mean that a pointer is a 
Gerard teaches various options in supporting versioned objects (fig. 3), one of which is option #340. A versioned object is updated by creating a copy of the object first, with a new versioned-object id and a modified version identifier, e.g., incremented version number (10:1-7), and applying update to the copy (fig. 3, #340; 8:24-30), which becomes the latest version. A versioned-object id referencing (i.e., pointing to) the pre-update version must be replaced (i.e., updated) by a new versioned-object id in order to reference the post-update version (9:52-61).
Gerard’s versioned-object ids are surrogate keys that uniquely identify and reference versioned objects, rather than composite natural keys; however, Wambler teaches two common ways of identifying and referencing objects: by natural keys and by surrogate keys, and there are pros and cons for each (Wambler: sec. 2).
Therefore, one having ordinary skill in the art would have found motivation to adopt the composite natural key of Wambler as object reference consisting of a pair of (object id, version id), to replace the surrogate key versioned-object id of Gerard. When a versioned object is updated, the pointer in the metadata of the object is updated by replacing the pointer entry (i.e., first version identifier) in the pointer by the new version id (i.e., second version identifier), in order for the pointer to point to the latest version of the object.
Claim 1 further recites “read the second version identifier from the pointer entry; and look up the latest version of the versioned object, in the data structure, using 
Gerard stores the versioned-object id and version identifier of versioned objects in a lookup table (i.e., data structure) (10:1-7). The new versioned-object id and its associated latest version identifier can be looked up in the table.
Claims 8 and 15 are analogous to claim 1, and are similarly rejected.

Claim 3 recites “The apparatus of claim 1, wherein the memory includes programmed instructions that, when executed by the processor, further cause the apparatus to: determine that versioning is suspended for the versioned object; and overwrite the latest version of the versioned object with a second latest version of the versioned object.”
To update a versioned object, Gerard creates a copy of the object first. System policy can specify (i.e., determine) to apply the update to the copy of the versioned object, and to remove the original versioned object (i.e., suspend versioning) (fig. 3, #330; 3:48-60). The original versioned object (i.e., the latest version) is deleted (i.e., overwritten) and replaced by the copy of the versioned object (i.e., second latest version) (fig. 3, #330; 8:8-16).
Claims 10 and 17 are analogous to claim 3, and are similarly rejected.

Claim 21 recites “The apparatus of claim 3, wherein the memory includes programmed instructions that, when executed by the processor, further cause the 
Gerard teaches claim 3. To update a versioned object, Gerard creates a copy of the object first. System policy can specify to apply the update to the copy of the versioned object, and to remove the original versioned object (i.e., suspend versioning) (fig. 3, #330; 3:48-60). The original versioned object is deleted and replaced by the copy of the versioned object (fig. 3, #330; 8:8-16). In other words, there exists at most one version of the object, and its version identifier carries no meaning (i.e., null), when versioning is disabled or suspended.
Claims 22-23 are analogous to claim 21, and are similarly rejected.

Claims 4-6, 11-13 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gerard as applied to claims 1, 8 and 15 above respectively, in view of Wambler, and further in view of B+-Tree Indexes. http://web.csulb.edu/~amonge/classes/common/db/B+TreeIndexes.html, 8/4/2018, pp. 1-7 [herein “BTree”].
Claim 4 recites “The apparatus of claim 1, wherein the memory includes programmed instructions that, when executed by the processor, further cause the apparatus to perform an n-way search of a second data structure to locate the data structure.”
Gerard teaches claim 1, but does not disclose this claim; however, tables (i.e., data structure) in industry standard RDBMS are indexed by balanced trees (i.e., second data structure) to enable efficient multi-way (i.e., n-way) search of tables (BTree: pp. 1/7).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Gerard with BTree. One having ordinary skill in the art would have found motivation to store Gerard’s lookup table in an industry standard RDBMS that supports efficient search of versioned objects by versioned-object ids and version identifiers.
Claims 11 and 18 are analogous to claim 4, and are similarly rejected.

Claim 5 recites “The apparatus of claim 1, wherein the memory includes programmed instructions that, when executed by the processor, further cause the apparatus to look up a specified version of the versioned object by searching each metadata entry of the versioned object until finding a first metadata entry having a version identifier matching a specified version identifier corresponding to the specified version of the versioned object.”
Gerard teaches claim 1, where every versioned object is uniquely identified by a versioned-object id (8:35-38) and further contains a version identifier, e.g., version number (9:63-67). Versioned-object ids and version identifiers (i.e., metadata entries) are stored in a lookup table (10:1-7). Gerard does not disclose this claim; however, BTree: pp. 1/7).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Gerard with BTree. One having ordinary skill in the art would have found motivation to store Gerard’s lookup table in an industry standard RDBMS that supports efficient search of versioned objects by versioned-object ids and version identifiers.
Claims 12 and 19 are analogous to claim 5, and are similarly rejected.

Claim 6 recites “The apparatus of claim 1, wherein the memory includes programmed instructions that, when executed by the processor, further cause the apparatus to: sort metadata entries corresponding to the versioned object; and read each of the sorted metadata entries.”
Gerard teaches claim 1, but does not disclose this claim; however, Keys in B+-tree are sorted in lexicographical order (BTree: pp. 2/7). Search (i.e., read) is performed iteratively, starting from the root node, until either the key is found, or a leaf node is reached (BTree: pp. 3/7).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Gerard with BTree. One having ordinary skill in the art would have found motivation to store Gerard’s lookup table in an industry standard RDBMS that supports efficient search of versioned objects using balanced tree index.
.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Gerard as applied to claim 1 above, and further in view of Stopford. Log Structured Merge Trees. Http://www.benstopford.com/2015/02/14/log-structured-merge-trees/, 2015, pp. 1-8 [herein “Stopford”].
Claim 7 recites “The apparatus of claim 1, wherein the data structure is a log-structured-merge tree.”
Gerard teaches claim 1, but does not disclose this claim; however, log-structured merge tree is used widely as the main file organization strategy for big-data databases (Stopford: pp. 1/8).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Gerard with Stopford. One having ordinary skill in the art would have found motivation to store Gerard’s lookup table of object references in a big-data database whose file organization is optimized for append operation.
Claim 14 is analogous to claim 7, and is similarly rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELLY X. QIAN whose telephone number is (408)918-7599. The examiner can normally be reached Monday - Friday 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571)272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/SHELLY X QIAN/Examiner, Art Unit 2163                                                                                                                                                                                                        


/ALEX GOFMAN/Primary Examiner, Art Unit 2163